Citation Nr: 0617218	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-42 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.J. Kramer, Law Clerk






INTRODUCTION

The appellant had active military service from August 1970 
until April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO denied service connection for kidney failure.The 
appellant filed a notice of disagreement (NOD) in August 2004 
and the RO issued a Statement of the Case (SOC) in October 
2004.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in November 2004.

For the reasons expressed below, this matter is is being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).In this case, the appellant is 
claiming service connection for a kidney failure.  He was 
noted in service to have proteinuria, and there is competent 
medical evidence that he was diagnosed with end stage renal 
disease (ESRD) in the 1987 - 1989 period.  Since ESRD is not 
a condition likely to have resolved in the interim, the 
appellant appears to have presented at least a prima facie 
case for service connection.

Under these circumstances, the Board finds that an 
examination by a physician and a medical opinion with 
supportive rationale, as to the nexus, if any, between the 
claimed disability and the veteran's military service-
specifically, in-service proteinuria-would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).  

Hence the RO should arrange for the veteran to undergo 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial, as the decision will be based on the 
evidence of record.  See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notices of examination 
sent to the appellant by the appropriate VA medical facility.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
that case, the Court  held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran 
status,existence of a disability, a connection between the 
veteran's service and the disability, degrees of disability, 
and effective date of disability.  Therefore, upon receipt of 
an application for "service connection," VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Accordingly, to ensure that all due process requirements are 
met, the RO should give the appellant opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter should explain that the 
appellant has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession 
(not previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman as noted above. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to his claimed disability.  
The RO's letter should invite the 
appellant to furnish all evidence in 
his possession, and identify what 
evidence is ultimately the appellant's 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate

The RO's letter should clearly explain 
to appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the appellant 
to undergo examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examining 
physician, and the examination report 
should include discussion of the 
appellant's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished 
(with all findings made available to 
the requesting physician prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

The examining physician should clearly 
indicate whether the appellant 
currently has a kidney disability, to 
specifically include ESRD.  If a 
current kidney disability is diagnosed, 
the physician should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not  (i.e., there  
is at least a 50 percent probability) 
that said disability is medically 
related to the appellant's military 
service, to specifically include the 
proteinuria noted in service medical 
records.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.
 
4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5. To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for kidney failure in light 
of all pertinent medical evidence and 
legal authority.  

7.  If the benefits sought on appeal 
are not granted, the RO should furnish 
to the appellant and his representative 
an appropriate supplemental SOC, to 
include citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them a reasonable opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

